                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

SECURITIES AND EXCHANGE
COMMISSION,

       Plaintiff,

v.                                                           Case No: 8:14-CV-2427-T-27TGW

WEALTH STRATEGY PARTNERS, LLP,
HARVEY ALTHOLTZ, STEVENS
RESOURCE GROUP, LLC, GEORGE Q.
STEVENS and WEALTH STRATEGY
PARTNERS, LC,

      Defendants.
___________________________________/

                                            ORDER

       BEFORE THE COURT is the Report and Recommendation from the Magistrate Judge

recommending that the Defendants, jointly and severally, disgorge ill-gotten gains of $228, 505.97,

with prejudgment interest of $52,015.31, and that a civil penalty be assessed against Defendant WSP

in the amount of $725,000.00 and against Defendant Altholtz in the amount of $150,000.00. (Dkt.

118). No party filed objections and the time for doing so has expired.

       A district court may accept, reject or modify a magistrate judge’s report and recommendation.

28 U.S.C. § 636(b)(1). In the absence of specific objections, there is no requirement that factual

findings be reviewed de novo, and the court may accept, reject or modify, in whole or in part, the

findings and recommendations. § 636(b)(1)(C); Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

1993). Legal conclusions are reviewed de novo, even in the absence of an objection. See LeCroy v.

McNeil, 397 F. App’x 554, 556 (11th Cir. 2010) (citing United States v. Warren, 687 F.2d 347, 348

(11th Cir. 1982)); Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

                                                1
        After conducting a careful and complete review of the findings, conclusions, and

recommendations, and giving de novo review to matters of law,

        1.       The Report and Recommendation (Dkt. 118) is APPROVED and ADOPTED for

all purposes, including for appellate review.

        2.       Defendants Altholtz and WSP are ordered to pay disgorgement of ill-gotten proceeds,

jointly and severally, in the amount of $228,505.97.

        3.       Defendants Altholtz and WSP are ordered to pay, jointly and severally, prejudgment

interest in the amount of $52,015.31.

        4.       Defendant WSP is ordered to pay a civil penalty of $725,000.00.

        5.       Defendant Altholtz is ordered to pay a civil penalty of $150,000.00.

        6.       The Clerk is directed to enter judgment against Defendants accordingly, and to

                 CLOSE the file.

        DONE AND ORDERED this 17th day of June, 2019.



                                                /s/ James D. Whittemore
                                                JAMES D. WHITTEMORE
                                                United States District Judge
Copies to: Counsel of record




                                                  2
